DETAILED ACTION
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-3, 5-6, 8-9, 11-12, 14-15 and 17-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shibata (US 6,888,522).
Regarding claim 2, Shibata shows an electronic device comprising: a band portion configured to be worn on a wrist (wrist band in FIG. 27 and col 16+); an adjusting portion configured to adjust a fit to the wrist (see FIG. 27 and related text); a display portion configured to display a button (display button 331/332) on a screen (see FIG. 27); and a battery ( discussed in Second Embodiment), wherein the battery is configured to supply a power to the display portion, and wherein the electronic device is configured such that data is input by touching the button (see FIG. 14-15 with respect to FIG. 37 and related text in Second Embodiment).

Regarding claim 5, Shibata shows an electronic device comprising, wherein the pixel portion further comprises an electroluminescence element (col. 9+ i.e. ITO). 
Regarding claim 6, Shibata shows an electronic device comprising, wherein the pixel portion further comprises a liquid crystal element (see col. 9+).  
Regarding claim 8, Shibata shows an electronic comprising: a band portion configured to be worn on a wrist (wrist band in FIG. 27 and col 16+); an adjusting portion configured to adjust a fit to the wrist (see FIG. 27 and related text); a display portion configured to display a button on a screen (display button 331/332) and FIG. 27 and related text); a battery ( discussed in Second Embodiment); and a communication device, wherein the communication device is configured to function as a telephone ( see second embodiment), wherein the battery is configured to supply a power to the display portion, and wherein the electronic device is configured such that data is input by touching the button (see FIG.27 and related text).  
Regarding claim 9, Shibata shows an electronic comprising, wherein the display portion comprises a pixel portion comprising a transistor (see FIG. 16-18 with respect to FIG. 27 and related text in Third Embodiment).
Regarding claim 11, Shibata shows an electronic device comprising, wherein the pixel portion further comprises an electroluminescence element (col. 9+ i.e. ITO). 
Regarding claim 12, Shibata shows an electronic device comprising, wherein the pixel portion further comprises a liquid crystal element (see col. 9+).  

Regarding claim 15, Shibata shows an electronic comprising, wherein the display portion comprises a pixel portion comprising a transistor (see FIG. 16-18 with respect to FIG. 27 and related text in Third Embodiment).
Regarding claim 17, Shibata shows an electronic device comprising, wherein the pixel portion further comprises an electroluminescence element (col. 9+ i.e. ITO). 
Regarding claim 18, Shibata shows an electronic device comprising, wherein the pixel portion further comprises a liquid crystal element (see col. 9+).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 10, 13,16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US 6,888,522) in view of Akimoto et al.(Akimoto, US 2007/0072439).
Regarding claims 4, 7, 10, 13, 16, and 19 Shibata teaches a transistor and battery portion, but fails to teach the electronic device further comprising the transistor comprises an oxide semiconductor layer comprising In, Ga, Zn and O and camera portion.
However, Akimoto teaches that the electronic device further comprising the transistor comprises an oxide semiconductor layer comprising In, Ga, Zn and O [0014] and camera portion [0244], Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to include a camera .
Response to Arguments
Applicant's arguments filed November 5, 2020 have been fully considered but they are not persuasive. On remarks page 3, Applicants argue that there is no explicit or even implicit reference to a touch screen function or touchable buttons on the display. Although the reference is silent with respect to the term “touch,” the reference discloses an input button 332 as shown in FIG. 28a which is considered to meet this term. It is noted that Applicants may refer to LCD type screen that is more specific than claim terms a touch screen type. It is for at least the reason above, the claims stand rejected as set forth in prior office action.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIAS ULLAH/Primary Examiner, Art Unit 2893